TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-10-00791-CR
                                       NO. 03-10-00792-CR



                                Larry Donnell Penson, Appellant

                                                  v.

                                   The State of Texas, Appellee


    FROM THE DISTRICT COURT OF BASTROP COUNTY, 21ST JUDICIAL DISTRICT
                            NOS. 11,518 & 11,520
       HONORABLE CHRISTOPHER DARROW DUGGAN, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Larry Donnell Penson pled guilty in 2005 to two second-degree felony

offenses of delivery of a controlled substance, and the trial court placed him on deferred adjudication

community supervision for five years in each cause. The State filed a motion to adjudicate in each

cause in 2010, alleging Penson’s multiple violations of the terms and conditions of his community

supervision. After a hearing—at which Penson pled true to the State’s allegations—the trial court

found the State’s allegations to be true, found further that Penson committed two additional offenses

of assault, and adjudicated Penson’s guilt for the two offenses of delivery of a controlled substance,

sentencing him to two years’ imprisonment for each offense with sentences to run concurrently.

               Penson’s court-appointed attorney has filed a motion to withdraw in each cause

supported by a brief concluding that these appeals are frivolous and without merit. The brief meets
the requirements of Anders v. California, 386 U.S. 738, 744 (1967), by presenting a professional

evaluation of the records demonstrating why there are no arguable grounds to be advanced. See also

Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie

v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim.

App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). Penson was sent a copy of

counsel’s brief and was advised of his right to examine the appellate records and to file a pro se brief.

See Anders, 386 U.S. at 744. No pro se brief has been filed and no extension of time was requested.

                We have reviewed the records in both causes and find no reversible error. See Garner

v. State, 300 S.W.3d 763, 766 (Tex. Crim. App. 2009); Bledsoe v. State, 178 S.W.3d 824, 826-27

(Tex. Crim. App. 2005). We agree with counsel that the appeal is frivolous. Counsel’s motions to

withdraw are granted. The judgments of conviction are affirmed.




                                                Jeff Rose, Justice

Before Justices Puryear, Pemberton and Rose

Affirmed

Filed: August 5, 2011

Do Not Publish




                                                   2